Encarnacion v New York City Hous. Auth. (2018 NY Slip Op 03428)





Encarnacion v New York City Hous. Auth.


2018 NY Slip Op 03428


Decided on May 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2018

Richter, J.P., Webber, Oing, Moulton, JJ.


6500 304085/15

[*1]Gloria Encarnacion, Plaintiff-Respondent,
vNew York City Housing Authority, Defendant-Appellant.


Wilson, Elser, Moskowitz, Edelman & Dicker LLP, New York (Patrick J. Lawless of counsel), for appellant.
The Altman Law Firm, PLLC, Woodmere (Michael T. Altman of counsel), for respondent.

Order, Supreme Court, Bronx County (Llinet M. Rosado, J.), entered on or about October 6, 2017, which denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendant established its entitlement to judgment as a matter of law in this action for personal injuries sustained when plaintiff slipped and fell on snow or ice on the walkway in front of defendant's building. Defendant submitted, inter alia, climatological records and meteorologists' affidavits showing that there was a winter storm in progress at the time of plaintiff's fall (see Wexler v Ogden Cap Props., LLC, 154 AD3d 640 [1st Dept 2017]; Levene v No. 2 W. 67th St., Inc., 126 AD3d 541 [1st Dept 2015]).
In opposition, plaintiff failed to raise a triable issue of fact as to whether defendant's snow removal efforts created or exacerbated a hazardous condition. Her claim that she fell on "dirty" snow that could have fallen in the time between defendant's snow removal and the accident, and her conclusory assertion that defendant's snow removal was not adequate, do not raise triable issues of fact (see e.g. Filius v New York City Hous. Auth., 156 AD3d 434 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2018
CLERK